FILE COPY



                                    01-13-01082-CV
                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 14-0697

 SHIRLEY LENOIR,
 INDIVIDUALLY AND AS
                                                 §
 PERSONAL REPRESENTATIVE
                                                 §
 OF THE ESTATE OF SHANA                                                          Harris County,
                                                 §
 LENOIR AND CHRISTOPHER
                                                 §
 MCKNIGHT, INDIVIDUALLY AND                                                         1st District.
                                                 §
 AS NEXT FRIEND OF N.M.
                                                 §
 v.
 ANGELA MATTHEWS




                                                                            September 4, 2015

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                      

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, SHIRLEY LENOIR, INDIVIDUALLY AND AS
 PERSONAL REPRESENTATIVE OF THE ESTATE OF SHANA LENOIR AND
 CHRISTOPHER MCKNIGHT, INDIVIDUALLY AND AS NEXT FRIEND OF N.M., pay all
 costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 15th day of October, 2015.


                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk